DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments made to claim 18 in the response filed 10/14/21 is acknowledged.
Claims 1, 4-11, 15, 18-21, and 23-27 are still pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive. Applicant argues on p. 9 that Yoshihara’s swimsuit is just shaped like a female body that happens to have a cinched waist, while the claimed orthotic device has a pronounced indent that is indented into the body shape of the wearer. However, a cinch in the waist area is an indent, and the claim does not further require any structure that would differentiate the claimed indent from the cinch in Yoshihara’s swimsuit. Furthermore, if Yoshihara’s device were donned by a wearer with, for example, a body shape having a less cinched waist, then the cinch in the device would stretch automatically to accommodate the straighter, underlying body shape, and thus apply force to the body. Applicant argues on p. 10-11 that Matthews and Hua attest to the success of DEFOs (the current invention), as opposed to TLSOs. However, the Examiner is not arguing against the success of the current invention, but rather that it is obvious as claimed. Applicant argues on p. 11-12 that Wynne comprises a rigid or semi-rigid component, as opposed to the current invention, which only uses resilient reinforcement panels that form attachment points at an indent. However, the invention as claimed does not exclude devices that have rigid or semi-rigid components. Applicant also argues that Wynne does not disclose the claimed V-shaped reinforcement panel to provide a three-point force, nor the resilient reinforcement attachment point being indented relative to adjacent portions of the side, so that the circumference of the torso section is reduced at the indent when in a non-tensioned In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Fischer teaches the V-shaped reinforcement panel. Further, Wynne does disclose the resilient reinforcement attachment point being indented relative to adjacent portions of the side, so that the circumference of the torso section is reduced at the indent when in a non-tensioned condition, as discussed on col. 3, lines 43-52. Applicant argues on p. 12 that rigid or semi-rigid braces were always required in addition to dynamic elastomeric reinforcements to treat scoliosis, and that Fischer adheres to this view. However, as stated above, the invention as claimed does not exclude devices that have rigid or semi-rigid components. Applicant argues on p. 13-14 that Wynne’s pretensioned panel is contradictory to claim 1’s requirement for the resilient reinforcement to be in a non-tensioned condition such that it is stretched automatically. However, Yoshihara is provided to teach this limitation, as described in col. 3, lines 47-61. Applicant argues on p. 14 that Fischer does not disclose the feature of the indented attachment points. However, Wynne already discloses this feature in col. 3, lines 43-52, since the pretension would cause indents. Applicant argues on p. 14-16 that Yoshihara does not disclose the indented attachment points having attached resilient reinforcements to create automatic tensioning, because Yoshihara’s method is simply to attach stretchable core material when the surface cloth is unfolded. Applicant argues that the kinked sides in Yoshihara’s device is simply the waist of the swimsuit and would not stretch more than the rest of the material in order to conform to the wearer’s torso. However, a cinch/kink in the waist area is an indent, and the claim does not further require any structure that would differentiate the claimed indent from the cinch in Yoshihara’s swimsuit. Furthermore, if Yoshihara’s device were donned by a wearer with, for example, a body shape having a less cinched waist, then the cinch in the device would stretch automatically to accommodate the straighter, underlying body shape, and thus apply . 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6-10, 15, 18-20, and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wynne et al. 9,452,074 B2 in view of Fischer et al. DE 10 2010 000 189 A1 further in view of Yoshihara 4,698,847.
Regarding claim 1, Wynne discloses an orthotic device 210 for donning by a wearer (fig. 12), comprising: a torso section 210 fabricated from resilient material configured for conforming to at least a portion of the wearer’s torso (fig. 12 and col. 15, lines 4-5, elastomeric material 
Wynne is silent on the attachment points being such that the first side includes a first attachment point and the second side including a second attachment point and a third attachment point, such that the first, second, and third attachment points located adjacent to portions of the respective first and/or second sides; and the reinforcement of resilient material comprising a panel including two panel portions that are angled relative to each other to form a V-shape and that extend across the front portion, the rear portion, or both, of the torso section between the first and second sides, with a first apex end of the reinforcement attached to the first attachment point at the first side of the torso section and second and third opposite ends of the reinforcement attached to the second and third attachment points at the second side of the torso section.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the reinforcement and attachment points of Wynne such that the first side includes a first attachment point and the second side including a second attachment point and a third attachment point, such that the first, second, and third attachment points located adjacent to portions of the respective first and/or second sides; and the reinforcement of resilient material comprising a panel including two panel portions that are angled relative to each other to form a V-shape and that extend across the front portion, the rear portion, or both, 
Wynne in view of Fischer is silent on the resilient reinforcement being attached to the first, second, and third attachment points of the torso section with the resilient reinforcement in a non-tensioned condition such that the resilient reinforcement attached to the torso section is stretched automatically and thereby becomes tensioned only when the orthotic device is donned by the wearer and thereby applies the force to the wearer’s torso, and wherein the indent or indents at the first, second, and/or third attachment points are formed when the torso section and the reinforcement are both in their respective non-tensioned conditions such that the indent or indents are formed by the shape of the torso section in its non-tensioned condition and not due to untensioning of the reinforcement.
However, Yoshihara teaches an analogous resilient reinforcement 11 for a torso section 12 (fig. 10 and col. 6, lines 13-22, core material 11 sewn on surface cloth 12; col. 7, lines 2-5, core material 11 is stretchable; please note though reference is made to the part of the specification discussing fig. 8, fig. 10 is just a differently shaped apparel and uses the same references numbers as fig. 8) being attached at analogous attachment points of the torso section 12 with the resilient reinforcement 11 in a non-tensioned condition such that the resilient reinforcement 11 attached to the torso section 12 is stretched automatically and thereby becomes tensioned only when the orthotic device 12 is donned by the wearer and thereby applies the force to the wearer’s torso (col. 3, lines 47-61, where the core material 11 is sewn 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the resilient reinforcement attached at the first, second, and third attachment points of the torso section of Wynne in view of Fischer to be attached with the resilient reinforcement in a non-tensioned condition such that the resilient reinforcement attached to the torso section is stretched automatically and thereby becomes tensioned only when the orthotic device is donned by the wearer and thereby applies the force to the wearer’s torso, and wherein the indent or indents at the respective attachment points are formed when the torso section and the reinforcement are both in their respective non-tensioned conditions such that the indent or indents are formed by the shape of the torso section in its non-tensioned condition and not due to untensioning of the reinforcement, as taught by Yoshihara, “for allowing the apparel to stretch or contract in accordance with the movement of the human body” (col. 3, lines 38-45), since attaching pretensioned reinforcement may unnecessarily restrict the body.
    PNG
    media_image1.png
    590
    565
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    878
    549
    media_image2.png
    Greyscale

Regarding claim 4, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne is silent on the first attachment point being situated vertically higher than the second attachment point and vertically lower than the third attachment point.
However, Fischer further teaches the analogous first attachment point being situated vertically higher than the second attachment point and vertically lower than the third attachment point (annotated fig. A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the attachment points of Wynne in view of Fischer further in view of 
Regarding claim 6, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne further discloses the material forming the torso section 210 being a lightweight resilient material that can conform to the wearer's body without giving rise to lines of tension or compression in any specific direction, and the reinforcement 213/214 comprises a different resilient material (col. 15, lines 4-5, lightweight elastomeric material forms the torso section, which is capable of conforming to the body without lines of tension or compression; col. 15, lines 13-17, different materials).
Regarding claim 7, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne further discloses the reinforcement 213/214 comprising sections of the resilient material capable of providing a constant force to urge the wearer's torso in a specific direction (col. 15, lines 10-12), the sections of the resilient material being applied to the torso section 210 in the form of panels or strips of material (fig. 12 and col. 15, lines 8-9, panels of resilient material).
Regarding claim 8, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne further discloses the magnitude of the force generated by the reinforcement 213/214 when the device is worn is related to a depth that at least one of the attachment points is indented into the respective side of the torso section 210 (col. 3, lines 43-52, where since the 
Regarding claim 9, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne is silent on in use the second attachment point being configured to be located at the wearer’s hip on the second side of the torso section, the third attachment point is configured to be located below an arm opening on the second side of the torso section, and the first attachment point is configured to be located between the wearer’s hip and the arm-opening on the first side of the torso section.
However, Fischer further teaches in use the analogous second attachment point being configured to be located at the wearer’s hip on the second side of the torso section (annotated fig. A), the third attachment point is configured to be located below an arm opening on the second side of the torso section (annotated fig. A), and the first attachment point is configured to be located between the wearer’s hip and the arm-opening on the first side of the torso section (annotated fig. A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the attachment points of Wynne in view of Fischer further in view of Yoshihara such that in use the second attachment point is configured to be located at the wearer’s hip on the second side of the torso section, the third attachment point is configured to be located below an arm opening on the second side of the torso section, and the first attachment point is configured to be located between the wearer’s hip and the arm-opening on the first side of the torso section, as taught by Fischer, to treat a spinal condition such as scoliosis in a patient for which this specific configuration would be beneficial (Fischer teaches in [0053] and fig. 8 that the resulting forces of this configuration would treat a scoliotic affected spine, and Wynne discloses in col. 9, line 66 that the orthosis can be used to treat scoliosis).
Regarding claim 10, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne further discloses a vertical position of the attachment points being determined from x-rays of the wearer’s torso (this limitation is considered to be a product-by-process limitation, since the positions of the attachment points of the final product exist where they are regardless of how the vertical positions were chosen; please see MPEP 2113).
Wynne is silent on the attachment points comprising the first attachment point, the third attachment point, or both. 
However, Fischer further teaches the analogous attachment points comprising the first attachment point, the third attachment point, or both (annotated fig. A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the attachment points of Wynne in view of Fischer further in view of Yoshihara to the first attachment point, the third attachment point, or both, as taught by Fischer, to treat a spinal condition such as scoliosis in a patient for which this specific configuration would be beneficial (Fischer teaches in [0053] and fig. 8 that the resulting forces of this configuration would treat a scoliotic affected spine, and Wynne discloses in col. 9, line 66 that the orthosis can be used to treat scoliosis).
Regarding claim 15, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne further discloses the reinforcement 213/214 being stitched to the torso section 210 along edges of the resilient material (col. 15, lines 8-10, where the sewing would have to be over at least some length/direction of the resilient material and its edges, according to thefreedictionary.com's definition of along: "over the length or direction of").
Regarding claim 18, Wynne discloses an orthotic device 210 for donning by a wearer (fig. 12), comprising: a torso section 210 fabricated from a resilient material and configured for conforming to at least a portion of the wearer’s torso (fig. 12 and col. 15, lines 4-5, elastomeric 
Wynne is silent on the attachment points being such that a first attachment point is at the first side and second and third attachment points are at the second side, such that the first, second, and third attachment points are located adjacent to portions of the respective first and/or second sides; and the reinforcement of resilient material comprising a panel including two panel portions that are angled relative to each other to form a V-shape and that extend across the torso section between the first and second sides, with a first apex end of the V-shaped reinforcement attached to the first attachment point at the first side of the torso section and second and third opposite ends of the V-shaped reinforcement attached to the second and third attachment points a the second side of the torso section.
However, Fischer teaches an analogous orthotic device for the torso (figs. 5 and 6, a torso section being the rest of the torso part of the garment except for the reinforcement 12b; [0021], sections of the knitted fabric having increased clamping force (reinforcement) to counteract deformity), wherein the torso section has a first attachment point at the first side and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the reinforcement and attachment points of Wynne such that a first attachment point is at the first side and second and third attachment points are at the second side, such that the first, second, and third attachment points are located adjacent to portions of the respective first and/or second sides; and the reinforcement of resilient material comprising a panel including two panel portions that are angled relative to each other to form a V-shape and that extend across the torso section between the first and second sides, with a first apex end of the V-shaped reinforcement attached to the first attachment point at the first side of the torso section and second and third opposite ends of the V-shaped reinforcement attached to the second and third attachment points a the second side of the torso section, as taught by Fischer, to treat a spinal condition such as scoliosis in a patient for which this specific configuration would be beneficial (Fischer teaches in [0053] and fig. 8 that the resulting forces of this specific 
Wynne in view of Fischer is silent on the indent or indents being formed when the torso section and the reinforcement are both in a non-tensioned condition such that the indent or indents are not formed due to untensioning of the reinforcement, such that the reinforcement is stretched automatically so that the attachment points are no longer indented relative to adjacent portions of the respective first and/or second sides when the orthotic device is donned by the wearer and thereby applies the lateral force to the wearer’s torso.
However, Yoshihara teaches an analogous resilient reinforcement 11 for a torso section 12 (fig. 10 and col. 6, lines 13-22, core material 11 sewn on surface cloth 12; col. 7, lines 2-5, core material 11 is stretchable; please note though reference is made to the part of the specification discussing fig. 8, fig. 10 is just a differently shaped apparel and uses the same references numbers as fig. 8), wherein the indent or indents of analogous attachment points are formed when the torso section 12 and the reinforcement 11 are both in a non-tensioned condition such that the indent or indents are not formed due to untensioning of the reinforcement 11 (annotated fig. B, where analogous attachment points are indented as shown in the figure, and the indents are due to the shape of the torso section in a non-tensioned condition and not due to untensioning of the core material 11, because col. 3, lines 47-61 describes the core material 11 being sewn on cloth 12 in a non-stretched/tensioned state; furthermore, col. 6, lines 16-25 and figs. 8(a)-(c) show how cloth 12 is already trimmed to shape, and core material 11 is simply sewn onto the already shaped cloth 12; it is understood that since fig. 10 is just a different shape configuration, the process for making the embodiment of fig. 10 is the same as fig. 8), such that the reinforcement 11 is stretched automatically so that the attachment points are no longer indented relative to adjacent portions of the respective first and/or second sides when the orthotic device is donned by the wearer and thereby applies the lateral force to the wearer’s torso (col. 3, lines 47-61, where the core material 11 is sewn onto 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the resilient reinforcement attached at the first, second, and third attachment points of the torso section of Wynne in view of Fischer to be attached such that the indent or indents are formed when the torso section and the reinforcement are both in a non-tensioned condition such that the indent or indents are not formed due to untensioning of the reinforcement, such that the reinforcement is stretched automatically so that the attachment points are no longer indented relative to adjacent portions of the respective first and/or second sides when the orthotic device is donned by the wearer and thereby applies the lateral force to the wearer’s torso, as taught by Yoshihara, “for allowing the apparel to stretch or contract in accordance with the movement of the human body” (col. 3, lines 38-45), since attaching pretensioned reinforcement may unnecessarily restrict the body.
Regarding claim 19, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne is silent on the second attachment point being configured to be located at the wearer’s hip on the second side of the torso section and the third attachment point is located below an arm opening on the second side of the torso section, the first attachment point being configured to be located between the wearer’s hip and the arm-opening on the first side of the torso section.
However, Fischer further teaches the second attachment point being configured to be located at the wearer’s hip on the second side of the torso section and the third attachment point is located below an arm opening on the second side of the torso section (annotated fig. A), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the stitched attachment points of Wynne in view of Fischer further in view of Yoshihara such that the second attachment point is configured to be located at the wearer’s hip on the second side of the torso section and the third attachment point is located below an arm opening on the second side of the torso section, the first attachment point being configured to be located between the wearer’s hip and the arm-opening on the first side of the torso section, as taught by Fischer, to treat a spinal condition such as scoliosis in a patient for which this specific configuration would be beneficial (Fischer teaches in [0053] and fig. 8 that the resulting forces of this configuration would treat a scoliotic affected spine, and Wynne discloses in col. 9, line 66 that the orthosis can be used to treat scoliosis).
Regarding claim 20, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne in view of Fischer is silent on a method of making an orthotic device according to claim 1, comprising the steps of: providing the torso section with the first and second sides having the respective indent or indents at the respective first, second, and/or third attachment points pre-existing in a shape of the torso section when in its non-tensioned condition; and attaching the reinforcement to the torso section when the reinforcement is in its non-tensioned condition.
However, Yoshihara further teaches a method of making an analogous worn device (col. 3, lines 47-50, where there are belts sewn in the apparel, similar to Wynne and Fischer’s) according to claim 1, comprising the steps of: providing the torso section 12 with the first and second sides having the respective indent or indents at the respective attachment points (fig. B) pre-existing in a shape of the torso section 12 when in its non-tensioned condition; and attaching the reinforcement 11 to the torso section 12 when the reinforcement 11 is in its non-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the orthotic device with the first, second, and/or third attachment points of Wynne in view of Fischer further in view of Yoshihara with a method comprising the steps of: providing the torso section with the first and second sides having the respective indent or indents at the respective first, second, and/or third attachment points pre-existing in a shape of the torso section when in its non-tensioned condition; and attaching the reinforcement to the torso section when the reinforcement is in its non-tensioned condition, as taught by Yoshihara, “for allowing the apparel to stretch or contract in accordance with the movement of the human body” (col. 3, lines 38-45), since attaching pretensioned reinforcement may unnecessarily restrict the body.
Regarding claim 23, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne is silent on an upper one of the panel portions of the V-shaped reinforcement extending diagonally across the torso section between the first and third attachment points, and the third attachment point is vertically spaced from the second attachment point on the second side of the torso section and the first attachment point is vertically positioned between the second and third attachment points, the reinforcement being configured to apply the lateral force to urge the wearer’s torso in the lateral direction toward the second side of the torso section.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the reinforcement of Wynne in view of Fischer further in view of Yoshihara such that an upper one of the panel portions of the V-shaped reinforcement extends diagonally across the torso section between the first and third attachment points, and the third attachment point is vertically spaced from the second attachment point on the second side of the torso section and the first attachment point is vertically positioned between the second and third attachment points, the reinforcement being configured to apply the lateral force to urge the wearer’s torso in the lateral direction toward the second side of the torso section, as taught by Fischer, to treat a spinal condition such as scoliosis in a patient for which this specific configuration would be beneficial (Fischer teaches in [0053] and fig. 8 that the resulting forces of this configuration would treat a scoliotic affected spine, and Wynne discloses in col. 9, line 66 that the orthosis can be used to treat scoliosis).
Regarding claim 24, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne is silent on the V-shaped panel portions of the reinforcement each extending across a front portion of the torso section between the first and second sides, and wherein the 
However, Fischer further teaches the V-shaped panel portions of the reinforcement 12b each extending across a front portion of the torso section between the first and second sides (annotated fig. A), and wherein the reinforcement 12b further comprises any other configuration according to the needs of the body of the patient ([0019]-[0021] describe how the orthosis is customized and produced according to each patient; thus, the scope of the disclosure includes the possibility of including a rear panel of V-shaped resilient material to apply the necessary forces).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the reinforcement of Wynne in view of Fischer further in view of Yoshihara such that the V-shaped panel portions of the reinforcement each extend across a front portion of the torso section between the first and second sides, and wherein the reinforcement further comprises a rear panel of resilient material including two rear panel portions that are angled relative to each other to form a V-shape and that extends across a rear portion of the torso section between the first and second sides, as taught by Fischer, to treat a spinal condition such as scoliosis in a patient for which this specific configuration would be beneficial (Fischer teaches in [0053] and fig. 8 that the resulting forces of this configuration would treat a scoliotic affected spine, and Wynne discloses in col. 9, line 66 that the orthosis can be used to treat scoliosis; further customization to have a rear V-shaped panel may also be desired by a specific patient and their treatment protocol).
Regarding claim 25, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne is silent on the front and rear V-shaped panels of the reinforcement together forming two bands that encircle the torso section.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the reinforcement of Wynne in view of Fischer further in view of Yoshihara such that the front and rear V-shaped panels of the reinforcement together form two bands that encircle the torso section, as taught by Fischer, to treat a spinal condition such as scoliosis in a patient for which this specific configuration would be beneficial (Fischer teaches in [0053] and fig. 8 that the resulting forces of this configuration would treat a scoliotic affected spine, and Wynne discloses in col. 9, line 66 that the orthosis can be used to treat scoliosis; further customization to have a rear V-shaped panel may also be desired by a specific patient and their treatment protocol).
Regarding claim 26, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne is silent on the circumference of the torso section being reduced at the indent or indents by 7.5% to 20%.
However, Fischer further teaches the torso section and reinforcement 12b comprising any shape and configuration according to the needs of the body of the patient, which would apply a customized force that may result in the claimed indent percentage ([0019]-[0021] describe how the orthosis is customized and produced according to each patient; thus, the scope of the disclosure includes the possibility of having indents at 7.5% to 20%, if that is what is required to correct the patient’s spinal misalignment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the torso section of Wynne in view of Fischer further in view of 
Regarding claim 27, Wynne discloses an orthotic device 210 for donning by a wearer (fig. 12), comprising: a torso section 210 fabricated from resilient material and configured for conforming to at least a portion of the wearer’s torso (fig. 12 and col. 15, lines 4-5, elastomeric material 211), wherein the torso section 210 has first and second sides with attachment points (fig. 12, left/first side and right/second side; and col. 15, lines 8-10, the attachment points being where reinforcements 213/214 are stitched to the torso section, respectively), and wherein the torso section 210 has a shape wherein the attachment points are indented relative to adjacent portions of the torso section 210 such that a circumference of the torso section 210 is reduced at the indents (col. 3, lines 43-52, where the resilient panels 213/214 may be attached in a pre-tensioned condition, which would cause any attachment point along the resilient panels to be indented into the orthotic device when it is not worn and at an unstressed state, such that the circumference of the orthotic device would be reduced at those indents); and a reinforcement 213/214 configured for applying a force to the wearer's torso to urge a portion of the wearer's spine in a lateral direction (fig. 12 and col. 15, lines 8-12), the reinforcement 213/214 comprising resilient material (col. 15, lines 15-17) attached to the torso section 210 (col. 15, lines 8-10); wherein the resilient reinforcement 213/214 is attached to the attachment points of the torso section 210 (fig. 12 and col. 15, lines 8-10).
Wynne is silent on the attachment points being a first attachment point at the first side and second and third attachment points at the second side, such that the first, second, and third 
However, Fischer teaches an analogous orthotic device for the torso (figs. 5 and 6, a torso section being the rest of the torso part of the garment except for the reinforcement 12b; [0021], sections of the knitted fabric having increased clamping force (reinforcement) to counteract deformity), wherein the torso section has a first attachment point at the first side and second and third attachment points at the second side, such that the first, second, and third attachment points are located adjacent to portions of the respective first and/or second sides (please see annotated fig. A below); and the reinforcement 12b comprising a panel including two panel portions that are angled relative to each other to form a V-shape and that extend across the torso section between the first and second sides (annotated fig. A, the first panel portion being the upper panel that slopes downward from the left shoulder to the right waist, and the second panel portion being the lower panel that slopes downward from the right waist to the left hip; these panel portions are angled relative to each other and form a sideways V-shape that extends across the front of the torso section), with a first apex end of the V-shaped reinforcement 12b attached to the first attachment point at the first side of the torso section (annotated fig. A, the first attachment point forming an apex of the V-shape) and second and third opposite ends of the V-shaped reinforcement 12b attached to the second and third attachment points at the second side of the torso section (annotated fig. A, the ends of the V-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the reinforcement and attachment points of Wynne such that the attachment points are a first attachment point at the first side and second and third attachment points at the second side, such that the first, second, and third attachment points located adjacent to portions of the respective first and/or second sides; and the reinforcement of resilient material comprising a panel including two panel portions that are angled relative to each other to form a V-shape and that extend across the torso section between the first and second sides, with a first apex end of the V-shaped reinforcement attached to the first attachment point at the first side of the torso section and second and third opposite ends of the reinforcement attached to the second and third attachment points at the second side of the torso section, wherein at least one of the panels of the V-shaped reinforcement extends diagonally across the attachment points of the torso section between the first and second sides, as taught by Fischer, to treat a spinal condition such as scoliosis in a patient for which this specific configuration would be beneficial (Fischer teaches in [0053] and fig. 8 that the resulting forces of this specific configuration would treat a scoliotic affected spine, and Wynne discloses in col. 9, line 66 that the orthosis can be used to treat scoliosis).
Wynne in view of Fischer is silent on the circumference of the torso section being reduced at the indents such that when donned by the wearer the torso section needs to stretch more at the indents than at the adjacent portions to conform to the wearer’s torso; and wherein the indents are formed when the torso section and the reinforcement are both in a non-tensioned condition such that the indents are not formed due to untensioning of the reinforcement, wherein the reinforcement is stretched automatically when the orthotic device is donned by the wearer and thereby applies the lateral force to the wearer’s torso.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the torso section with the resilient reinforcement attached at the first, .

Claims 5 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wynne et al. 9,452,074 B2 in view of Fischer et al. DE 10 2010 000 189 A1 further in view of Yoshihara 4,698,847 and Brown 2005/0197607 A1.
Regarding claim 5, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne further discloses the reinforcement 213/214 being a first reinforcement, further comprising a second reinforcement, the second reinforcement comprising resilient material stitched to the torso section 210 such that it applies a rotational force that is configured to rotate the torso of the wearer (col. 3, lines 5-13, where additional resilient panels may be attached on top of the original resilient panels 213/214, which are capable of applying a rotational force; it is understood that the attachment would occur in the same manner as the first layer of reinforcement 213/214, which is stitching).
Wynne in view of Fischer further in view of Yoshihara is silent on the second reinforcement having at a first end located at an anterior portion of the torso section adjacent to a shoulder of the torso section, extends over the shoulder and downwards beneath an armpit of 
However, Brown teaches an analogous reinforcement 42 (figs. 1-3 and [0034], tension straps 42) having at a first end located at an anterior portion of a torso section 16 adjacent to a shoulder of the torso section 16 (fig. 1, one strap 42 beginning at the anterior/front of the shirt 16 near the left shoulder), extends over the shoulder and downwards beneath an armpit of the torso section 16 (figs. 1-3, the strap 42 goes over the shoulder, across the back, and to the right side front of the shirt 16, underneath the armpit), and further extends diagonally downwards across the front side of the torso section 16 to a second end located at a hip portion of the torso section 16 (fig. 1, the strap 42 extends from the right side of the body diagonally downwards to the waist at the hip).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the second reinforcement of Wynne in view of Fischer further in view of Yoshihara to be at a first end located at an anterior portion of the torso section adjacent to a shoulder of the torso section, extends over the shoulder and downwards beneath an armpit of the torso section, and further extends diagonally downwards across the front side of the torso section to a second end located at a hip portion of the torso section, as taught by Brown, since this reinforcement panel configuration may be required by a patient due to his/her specific anatomy and ailment.
Regarding claim 21, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne further discloses the reinforcement 213/214 being a first reinforcement, further comprising a second reinforcement, the second reinforcement comprising resilient material attached to the torso section 210 such that it applies a rotational force that is configured to rotate the torso of a wearer (col. 3, lines 5-13, where additional resilient panels may be attached on top of the original resilient panels 213/214, which are capable of applying a rotational force).

However, Brown teaches an analogous reinforcement 42 (figs. 1-3 and [0034], tension straps 42) having at a first end located at a posterior portion of a torso section 16 adjacent to a shoulder of the torso section 16, extends over the shoulder and downwards beneath an armpit of the torso section 16, and further extends diagonally downwards across the rear side of the torso section 16 to a second end located at a hip portion of the torso section 16 (figs. 1-3, where if the shirt was reversed, the strap would overlie the body in the claimed way (which would be opposite of what is claimed in claim 5; please see claim 5 for reference; please note that this claim is a device claim, so Brown’s strap need only be capable of overlying the body parts claimed), or wherein the second reinforcement has a first end located at an anterior portion of the torso section adjacent to a shoulder of the torso section, extends over the shoulder and downwards beneath an armpit of the torso section, and further extends diagonally downwards across the front side of the torso section to a second end located at a hip portion of the torso section.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the second reinforcement of Wynne in view of Fischer further in view of Yoshihara to be at a first end located at a posterior portion of the torso section adjacent to a shoulder of the torso section, extends over the shoulder and downwards beneath an armpit of .

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wynne et al. 9,452,074 B2 in view of Fischer et al. DE 10 2010 000 189 A1 further in view of Yoshihara 4,698,847 and Liu 2009/0275871 A1.
Regarding claim 11, Wynne in view of Fischer further in view of Yoshihara discloses the claimed invention as discussed above.
Wynne further discloses a method of making the orthotic device 210 according to claim 1, comprising the steps of: producing the torso section 210 for substantially-conforming to the wearer’s body (fig. 12 and col. 15, lines 4-5), the torso section 210 being indented at the first attachment point; and attaching the reinforcement 213/214 to the torso section 210 such that the reinforcement 213/214 is automatically stretched when the device is worn (col. 3, lines 43-52, where the resilient panels may be attached in a pre-tensioned condition, which would cause any attachment point along the resilient panels to be locally indented into the orthotic device when unworn; further, the panels would be automatically stretched when the device is worn due to the pre-tensioning).
Wynne in view of Fischer further in view of Yoshihara is silent on determining a vertical position of the first attachment point based on x-rays of the wearer’s torso.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the method of making an orthotic device of Wynne in view of Fischer further in view of Yoshihara with the step of determining a vertical position of the first attachment point based on x-rays of the wearer’s torso, as taught by Liu, "to identify its deformity” [0030].
Conclusion
Picchione US 4,216,547 discloses an elastic garment having tensioned cables for providing forces to the body
Dicker US 5,109,546 discloses an exercise suit with resilient reinforcing strips
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/            Primary Examiner, Art Unit 3786